ORDER

PER CURIAM.
Appellant, George E. Archer, appeals from a final award entered by the Labor and Industrial Relations Commission reversing the awai'd of the Administrative Law Judge and finding there was no liability on the part of respondent, the Second Injury Fund. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the Labor and Industrial Relations Commission are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the Labor and Industrial Relations Commission’s award pursuant to Rule 84.-16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.